DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1:
a pump focusing optic configured to receive a pump beam and to produce therefrom a converging pump beam and provide translational adjustment of the position of the converging pump beam relative to the first axis;
potting material that provides a thermal pathway between the nonlinear crystal element and the crystal holder and that inhibits the transfer of mechanical shock to the nonlinear crystal element;
a thermal element operably connected to the crystal holder to heat and/or cool the crystal holder and the nonlinear crystal element;
a thermal control circuit…configured to control the temperature of the crystal holder to within +/- 0.1 degrees Celsius 
a crystal holder configured to mechanically support the nonlinear crystal element;
a crystal holder mount configured to mechanically support the crystal holder and thermally isolate the crystal holder from the rest of the device components


No evidence could be found that the term “a pump focusing optic” has achieved recognition in the art as the name of structure for performing the function of “provide translational adjustment of the position of the produced pump beam relative to the first axis.” The disclosure does not support this function for the claimed term. The same applies to the other elements listed above where the terms are not terms having recognition in the art to be the name for structure that performs the claimed function or the claim does not recite sufficient structure for the claimed functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 recites that there are a plurality of devices of claim 1 meaning that there are a plurality of photon sources yet claim 16 recites a single photon source is utilized as the photon source for the second device. It is not clear if there is a single photon source or a plurality of photon sources. In addition “the photon source” lacks clear antecedent basis. It is not clear if it is referring to the nonlinear crystal that provides down-conversion of photons, the device of claim 1 that generates bi-photons, or a non-claimed element that produces the pump beam having a subset of photons.
Claim 17 is drawn to a device and does not expressly recite any additional structure but rather recites a result from the operation of the device. It would not be clear to one of ordinary skill in the art what additional structural limitation is imposed by the results stated in claim 17. It is not clear if any additional structure is required or is merely stating a desired result from the manner of operating the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (US 2016/0041032) in view of Ikeda et al. (US 6,744,547), and Kung (US 2005/0243876).

Matthews shows a device for generating bi-photons, comprising:
nonlinear crystal element (6);
a thermal element (8, [0150]-[0151]) operably connected to the crystal to heat and/or cool the crystal
a thermal control circuit operably connect to the thermal element and configured to control the temperature of the crystal (6, 8, tuning device, current source [0150]-[0151]), and
a pump focusing optic (36, [0103]) configured to produce a converging pump beam from the linearly polarized output of a polarization-maintaining optical fiber and provide translational adjustment of the position of the produced pump beam relative to the first axis, the pump beam traversing a first optical path to a first face of the nonlinear crystal element along the first axis, the nonlinear crystal element providing down-conversion of a subset of photons in the pump beam, resulting in a beam of down-converted bi-photons and a beam of non-down-converted photons along the first axis;

a bi-photon focusing optic (See Fig. 2, fibers and lenses at outputs of 20) configured to collect the down-converted photons into an optical fiber and provide adjustment of the optical fiber's optical axis relative to the first axis.

Matthews does not show that the nonlinear crystal has a first face, a second face parallel to the first face, and a first axis perpendicular to the first and second faces, thermal element, sensor and control, a crystal holder, and a crystal holder mount as claimed.
Matthews shows that the nonlinear crystal is temperature controlled at para. [0150]:
The means 8 used to change the wavelength of the signal and idler photons output from photon pair source 6 may comprise any suitable tuning means 8 in principle, for example any one or more of, but not limited to thermal tuning means whereby the temperature of the photon pair source 6 is caused to change. Such a thermal tuning device 6 or element may be a heater strip adjacently contacting to the photon pair source 6 with electrical contacts to pass current along the heater strip, heat the strip and hence heat the photon pair source 6. Another tuning means 8 could be an oven or any other mechanism/device that imparts heat to the photon pair source 6. Likewise, the thermal tuning means 6 may additionally or alternatively cool the photon pair source.


Matthews does not expressly show all the details of the temperature controlling means 8, and in particular show a thermal sensor and circuit configured to control the temperature of the crystal holder.


At the time of filing of the claimed invention, it would have been obvious to use the temperature adjustable crystal holder (3), heater (4), controller (10), and insulating crystal mount holder (6) of Ikeda in order to control the temperature of the nonlinear crystal as taught by Matthews. 
Matthews does not show that the nonlinear crystal has a first face, a second face parallel to the first face, and a first axis perpendicular to the first and second faces.
Kung shows a nonlinear crystal has a first face, a second face parallel to the first face, and a first axis perpendicular to the first and second faces (e.g. Figs 1, 3; [0035]). At the time of filing of the claimed invention, it would have been obvious to use a type I DCC z-cut nonlinear crystal for nothing more than the expected result of converting the pump beam into a signal and idler beam.
As to the claimed preciseness of the controlled temperature, it is reasonable to expect the temperature to be controlled within the preciseness as claimed because the structure is identical to that claimed. In the alternative, Kung teaches at [0035] the temperatures is controlled within +/- 0.1 degrees C. At the time of filing of the claimed invention, it would have been obvious to modify the temperature control with the temperature control of Kung in order to control the temperature of the crystal/holder to within +/- 0.1 degrees C.

Ikeda also shows a silicon elastomer to hold a nonlinear crystal (col. 4, ll. 31-37) in a holder. At the time of the invention, it would have been obvious to use a silicon elastomer potting material to secure the nonlinear crystal for nothing more than the expected/required result of sealing, securing the nonlinear crystal to the holder/support, and allowing thermal expansion. This would be in place of or in addition to the clamp or stage of Matthews. Ikeda does not identify the refractive index is of the silicon compound; however being the same material as that disclosed, it is reasonable to conclude the identical material to have the same property as claimed. The same applies to the claimed property of providing a thermal pathway.

With respect to claim 2, Matthews shows the thermal element is a thermoelectric device [0150].

With respect to claim 3, Matthews shows the thermal element is a resistive heater [0150].

With respect to claims 5 and 6, Matthews shows a half wave plate (26) positioned in the first optical path between the photon source and the first face of the nonlinear crystal element, the half wave plate configured to adjustably modify a polarization state of the pump beam, thereby altering the efficiency of downconverted photon production by the system.


With respect to claim 11, Ikeda show the potting material to be a silicone-based rubber.
With respect to claims 12-14, Matthews shows the nonlinear crystal element produces Type 0, I, II downconversions [0134].

With respect to claim 15, Matthews shows the fourth optical path comprises an optical element configured to focus the non-downconverted photons onto an end of a second optical fiber (See Fig. 4).

With respect to claim 16, Matthews shows a plurality of devices (Figs. 8, 9, 10, 12,13, 14) according to claim 1, wherein non-downconverted photons from the fourth optical path of a first device in the array is utilized as the photon source in a second device in the array.

With respect to claim 17, as interpreted by the Examiner, it appears the modified device can be operated to produce results as recited in claim 17 as it has the same structure as claimed.

Claims 4 and 7, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Matthews, Ikeda, and Kung, as applied to claim 1 above and further in view of Admitted Prior Art.
	With respect to claim 4, the references discussed above show all the elements as claimed but do not show the control circuit to be based on PID loop. It is taken that thermal control via a 
With respect to claim 7, the references discussed above show all the elements as claimed but do not show the retarder is an electronically variable wave plate.  It is taken that electronically controlled wave plates were well known and at the time of filing of the claimed invention, it would have been obvious to use an electronically controllable waveplate for nothing more that the ability to tune or maintain the retardation of the beam as desired

Response to Arguments
Claim Rejections - 35 USC § 112
	Applicant argues the amendment to claim 16 should render the rejection moot. This is understood by the Examiner that Applicant is referring to the rejection of claim 17 in the prior Office action since claim 16 was not rejected. The rejection is maintained be it is not clear what structural limitation is imposed on the claimed device. It is not clear if the device of claim 1 is structurally the same, but claim 17 is merely reciting an inherent capability of the device of claim 1, reciting a result from a particular manner of operating the device of claim 1, or reciting some additional, but unidentified, structural feature of the device. Take for example a claim is drawn to a funnel where claim 1 recites the funnel is configured and arranged to concentrate liquid concrete into a narrow flow stream, and a dependent claim recites the funnel is configured and arranged to concentrate the concrete into an even narrower stream at a point further away from the funnel. It would not be clear if the funnel of the dependent claim is identical to that of claim 

Claim Rejections - 35 USC § 103
Applicant argues the term “potting” in the art refers to a process of completely encapsulating an assembly in a compound that hardens, thus providing protection to an assembly. Applicant does not provide any support for this contention and it does not appear to be consistent with the disclosure. Paragraph [0047] of the published application states:
FIG. 1 depicts a schematic of a design of a system to mechanically hold and thermally control a non-linear crystal element 32. The system comprises a non-linear crystal element 32 attached to a crystal holder 301 preferrably using a potting material 309. The potting material 309 ensures that the crystal is securely held in a level position relative to the crystal holder 301 while also providing a level of shock absorption for any mechanical shock that might be transferred from the outside environment to the non-linear crystal element 32. In addition, the potting material 309 ensures that most (emphasis added) of the non-linear crystal element's 32 surface is sealed against water intrusion. Water-absorption in non-linear crystals can lead to crystal damage or changes in the crystal's optical properties over time. Furthermore, the potting material 309 provides a thermal pathway for heat to transfer to and from the non-linear crystal element 32. Because the potting material is more of an insulator than a conductor, the thickness of the potting material between the non-linear crystal element 32 and the crystal holder 301 is preferably relatively small.

It appears based on paragraph [0047], the crystal does not need to be encapsulated as purported in Applicant’s arguments since paragraph [0047] suggests that a full encapsulation is not required for it to be considered “potted,” and that “mostly” sealing the surface of the crystal is sufficient to protect against water intrusion . Furthermore, claim 1 does not require the potting material to have the function of sealing the crystal against water intrusion, but rather only requires the function of providing a thermal pathway instead of the three disclosed functions of 
With regards to Applicant’s arguments against Eggelston, the application of Eggelston’s teachings has been withdrawn because the motivation taught by Eggelston for the use of the silicon elastomer glue is not explicitly taught for the purpose of gluing, but rather for sealing the endfaces of the crystal from coolant as identified by Applicant. As no argument are presented against the teachings of Ikeda used in the grounds of rejection, the rejection of the claims is maintained with Eggelston withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.